Citation Nr: 0721366	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee meniscectomy.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and weakness; objective 
findings include limitation of motion, painful motion, and 
degenerative joint disease; but moderate subluxation or 
lateral instability have not been shown.

2.  Service medical records are negative for a chronic low 
back disorder.

3.  The evidence does not show that the veteran's low back 
disorder is related to his service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee meniscectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC) 5257 (2006).

2.  The criteria for a separate 10 percent rating, but no 
more, for limitation of motion of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5260 (2006).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110,  
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

4.  Disability due to a low back disorder is not proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for Right 
Knee Meniscectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

With these provisions in mind, the Board will address the 
merits of the veteran's claim.

In order to warrant a higher rating under DC 5257, the 
evidence must show "moderate" recurrent subluxation or 
lateral instability.  After a review of the evidence, the 
Board finds that moderate recurrent subluxation or lateral 
instability are not shown.

In a June 2004 VA examination, the veteran complained of 
daily right knee pain, averaging 7/10.  He reported that it 
swelled and popped occasionally and that he used a pull-on 
knee support.  He related that he had some giving away about 
once a week but he had not fallen.  There was no current 
treatment, no repetitive use, no flare-ups, and he could not 
stand over 8 hours or the knee would start to hurt.  

Physical examination revealed that the knee was tender on the 
medial aspect and posterior half of the knee, he had a slight 
limp on the right.  Cruciate and collateral ligaments were 
stable, and there was no effusion, crepitation, or 
fatigability.  There was slight complaint of discomfort 
medically with internal and external and McMurray testing.  

Range of motion was reported as extension to 0 degrees, 
flexion to 105 degrees (active) and 120 degrees (passive) 
with slight complaint of pain at terminal flexion.  The 
diagnosis was right knee with minimal degenerative joint 
disease medially, functional impairment slight, minimal give-
away weakness, minimal incoordination/limp, and no 
fatigability.

Based on the evidence above, the objective evidence does not 
show recurrent subluxation or lateral instability.  While the 
veteran has reported "occasional" giving away without 
falling, the Board believes that such symptomatology is 
already contemplated by the current 10 percent rating, which 
contemplates "slight" subluxation or lateral instability.  
However, in light of the physical evidence reflecting that 
the cruciate and collateral ligaments were stable, the Board 
finds that "moderate" subluxation or lateral instability 
has not been shown.  In the absence of "moderate" recurrent 
subluxation or lateral instability, a higher rating cannot be 
granted under DC 5257.

Outpatient treatment records reflect on-going complaints of 
right knee pain.  A September 2004 orthopedic consultation 
noted that there was no edema or effusion, medial joint line 
tenderness was present, range of motion was within full 
limits, strength was 5/5, and McMurray, Steinman, and 
Lachman's signs were negative.  X-rays showed moderate medial 
joint degenerative joint disease.  

On subsequent occasions, the treating physicians remarked 
that the veteran's movements were fluid and that his gait was 
steady but the outpatient treatment records otherwise offer 
little in the way of further clinical assessments.  
Therefore, this evidence also does not support a claim for a 
higher rating under DC 5257.

Next, the Board has considered the provisions of DC 5256 and 
finds that there is no evidence that the veteran has 
ankylosis of the knee.  As noted above, the range of motion 
of the veteran's right knee is, at most, limited to 0-105 
degrees.  Without a showing of ankylosis, a higher rating is 
not warranted under DC 5256.

Further, while the veteran is rated under DCs 5257-5260, 
these are separate diagnostic codes which require separate 
considerations.  Specifically, DC 5257 contemplates 
subluxation or instability, but not limitation of motion.  
Therefore, the Board will also separately consider the 
provisions of DCs 5010-5003 and DCs 5260 and 5261 for 
limitation of motion.

Under the provisions of DCs 5260 and 5261, a 10 percent 
rating is assigned if there is limitation of leg flexion to 
45 degrees or limitation of extension to 10 degrees.  A 20 
percent rating is assigned if there is limitation of leg 
extension to 15 degrees or limitation of leg flexion to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261 
(2006).  A higher evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion.    

As noted above, a veteran who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  The General Counsel stated that when a 
knee disorder was already rated under DC 5257, the veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 and/or 5261 
in order to obtain a separate rating for arthritis.  
Significantly, a separate rating for arthritis could also be 
based on X-ray findings of periarticular pathology and 
painful motion under 38 C.F.R. § 4.59.  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under §§ 4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  DC 5003 is 
"complemented by" § 4.40.  See Hicks v Brown, 8 Vet. App. 
417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 4.59 are 
applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

In this case, the veteran's knee disorder is rated under DC 
5257 and, while limitation of motion is shown, it does not 
rise to the level of a 0 percent rating under either DCs 5260 
or 5261.  Therefore, this evidence does not support a 
separate compensable rating for arthritis of the right knee 
based on actual limitation of motion.

Notwithstanding the above, the Board finds that the veteran 
is entitled to a separate compensable rating for limitation 
of motion based on a showing of degenerative joint disease of 
the right knee with painful motion.  The objective physical 
assessments consistently reflect tenderness on palpation and 
discomfort with range of motion testing.  As periarticular 
pathology has been shown in conjunction with painful 
limitation of motion a separate 10 percent rating is 
warranted.  See 38 C.F.R. § 4.59.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
right knee disability warrants not more than a 10 percent 
rating for instability, and a separate 10 percent rating, but 
no more, for painful motion with periarticular pathology.    

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b) (1), but finds no showing that the veteran's 
service-connected right knee disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Although the veteran reported 
during his VA examination that he had been unemployed since 
1996, he explained that this was due to problems caused by 
his diabetes.  He did not assert that his knee disability 
contributed to his unemployment, and there is no evidence of 
record suggesting that this is the case.  The Board's review 
of the evidentiary record does not otherwise disclose the 
existence of exceptional or unusual circumstances warranting 
referral of this claim for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Entitlement to Service Connection for a Low Back 
Disorder, Claimed as Secondary to a Service-Connected Right 
Knee Disability

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

Service medical records are negative for low back disorder.  
At the time of a discharge examination in July 1973, the 
clinical evaluation of his spine was normal.  

Post-service medical evidence reveals that the veteran had no 
complaints related to his low back for many years after 
discharge.  In April 2004, he filed the current claim.  A May 
2004 X-ray showed moderate degenerative disc disease from L3 
to S1, and degenerative arthritic disease at L4-L5 and L5-S1.  
However, no examiner has indicated that there is a nexus 
between the veteran's current low back disorder and active 
duty.  Indeed, the veteran does not assert a claim for direct 
service connection, rather maintains that his low back 
disorder is caused by his service-connected right knee 
disability.

In June 2004, the veteran underwent a VA examination 
specifically to address the secondary claim issue.  After 
interviewing the veteran, reviewing the past medical history, 
and conducting a physical examination, the examiner deferred 
a lumbar spine diagnosis pending X-rays and further 
diagnostic testing.  Nonetheless, he stated:

Will add whether he does or does not have 
a current low back condition, but if he 
does, it is not caused by or a result of 
a service-connected right knee, as there 
is no definite or significant 
biomechanical reason that the knee would 
cause difficulty in the lower back. 

In an addendum, the examiner diagnosed degenerative disc 
disease and degenerative joint disease and noted that EMG 
testing was negative for radiculopathy.

A reasonable reading of the examiner's report is that the 
veteran's low back disorder is, in fact, not related to a 
service-connected right knee disability.  

In assigning high probative value to this report, the Board 
notes that the examiner obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

In addition, except for the veteran's own statements, there 
is no competent evidence establishing a nexus between his 
service-connection right knee disability and low back 
disorder.  While he is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim, the Board is unable to 
grant the benefit sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2004, prior to the initial adjudication of the claims, 
and again in February 2005.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in June 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
claims.  In addition, he was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for both disabilities on appeal.  Any 
questions as to the appropriate disability rating and 
effective date to be assigned are moot as the claims have 
been denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

A rating in excess of 10 percent for right knee meniscectomy 
is denied.

Entitlement to a separate 10 percent rating, but no more, for 
right knee limitation of motion is granted subject to 
regulations governing the payment of monetary awards.

Service connection for a low back disorder, claimed as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


